Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

dated as of

DECEMBER 20, 2010

by and among

COLONY FINANCIAL, INC.,

LUXOR CAPITAL PARTNERS, LP,

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP,

LUXOR WAVEFRONT, LP,

GAM EQUITY SIX, INC.,

CEDAR BRIDGE INSTITUTIONAL FUND, L.P.,

and

CEDAR BRIDGE REALTY FUND, L.P.



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of December 20,
2010 by and among Colony Financial, Inc., a Maryland corporation (the
“Company”), Luxor Capital Partners, LP, a Delaware limited partnership (“LCP”),
Luxor Capital Partners Offshore Master Fund, LP, a Cayman Islands limited
partnership (“Master Fund”), Luxor Wavefront, LP, a Delaware limited partnership
(“Wavefront”), GAM Equity Six, Inc., a British Virgin Islands corporation (“GAM
Equity Six” and collectively with LCP, Master Fund and Wavefront, “Luxor”),
Cedar Bridge Institutional Fund, L.P., a Delaware limited Partnership (“CB
Institutional Fund”) and Cedar Bridge Realty Fund, L.P., a Delaware limited
partnership (“CB Realty Fund” and together with CB Institutional Fund, “Cedar
Bridge,” and Cedar Bridge together with Luxor and their respective Permitted
Transferees as provided in Section 2.7 hereof, the “Investors”). Capitalized
terms used, but not otherwise defined in this Agreement, shall have the meanings
ascribed to such terms in Section 1.

RECITALS

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and subject to the conditions
set forth in this Agreement, 2,750,000 shares (the “Shares”) of common stock of
the Company, par value $0.01 per share (the “Common Stock”);

WHEREAS, in connection with such purchase and sale, the Company and the
Investors desire to make certain representations and warranties; and

WHEREAS, in connection with such purchase and sale, the Company and the
Investors will execute and deliver, among other things, a registration rights
agreement in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“1940 Act” has the meaning set forth in Section 3.7(d).

“Action” has the meaning set forth in Section 3.5.

“Additional Shares” shall mean any additional shares of Common Stock issued to
the Investors (without any additional payment by the Investors) under the
Anti-Dilution Purchase Price Adjustment and/or the Registration Statement
Purchase Price Adjustment.



--------------------------------------------------------------------------------

“Adjusted Investment Amount” means, as of any time of determination for any
Investor, the product of (x) the Adjusted Price for such Investor immediately
prior to such time of determination times (y) the number of Adjusted Shares then
owned by such Investor.

“Adjusted Price,” as of any time of determination for any Investor, shall mean,
as of the Closing, initially, $20.25. Thereafter, the Adjusted Price shall be
subject to adjustment from time to time as provided in this definition below.

 

  (i) The Adjusted Price in effect at any time for such Investor shall be
reduced, on a dollar-for-dollar basis, by the amount per share of Common Stock
of any Special Dividend paid by the Company after the date hereof, effective
immediately following the ex-dividend date for such Special Dividend.

 

  (ii) Upon the closing of a Subsequent Placement with a Reset Price less than
the then existing Adjusted Price for such Investor that triggers an
Anti-Dilution Purchase Price Adjustment pursuant to Section 2.4, the Adjusted
Price in effect for such Investor immediately prior to such closing shall be
reduced to equal such Reset Price.

 

  (iii) Upon the issuance of Additional Shares or payment of a Registration
Statement Cash Amount to such Investor in connection with any Registration
Statement Purchase Price Adjustment pursuant to Section 2.5, the Adjusted Price
in effect for such Investor immediately prior to such issuance or payment shall
be reduced by an amount equal to (x) the sum of (I) the product of the number of
Additional Shares so issued to such Investor times the Registration Statement
Per Share Cash Amount, plus (II) the aggregate Registration Statement Cash
Amount received by such Investor, divided by (y) the number of Adjusted Shares
owned by such Investor immediately prior to such Registration Statement Purchase
Price Adjustment.

 

  (iv) The Adjusted Price for each Investor shall be adjusted from time to time
to give effect to any stock split, stock dividend or similar event occurring
after the Closing Date.

“Adjusted Shares” means, as of any time of determination for any Investor, a
number of shares of Common Stock equal to (x) the number of shares of Common
Stock purchased by such Investor at the Closing hereunder plus (y) the aggregate
number of Additional Shares issued to such Investor pursuant to the
Anti-Dilution Purchase Price Adjustment prior to such determination minus
(z) the aggregate number of shares of Common Stock sold by such Investor from
and after the Closing and prior to such determination. The number of Adjusted
Shares shall be adjusted from time to time to give effect to any stock split,
stock dividend or similar event occurring after the Closing Date.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such first Person. For purposes of this definition,
“control” (including,

 

2



--------------------------------------------------------------------------------

with correlative meanings, the terms “controlled by” and “under common control
with”) when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

“Aggregate Purchase Price Adjustment Shares” has the meaning set forth in
Section 2.5.

“Anti-Dilution Cash Amount” means any amount of cash paid by the Company to the
Investors in lieu of Additional Shares pursuant to an Anti-Dilution Purchase
Price Adjustment in accordance with Section 2.4.

“Anti-Dilution Purchase Price Adjustment” has the meaning set forth in
Section 2.4(b).

“Board of Directors” means the board of directors of the Company.

“Capital Stock” shall mean all classes or series of stock of the Company,
including without limitation, the Common Stock.

“Charter” means the Amended and Restated Articles of Incorporation of the
Company, as amended from time to time.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the recitals.

“Common Stock Equivalents” means the number of shares of Common Stock issuable
upon exercise, exchange, or conversion of any security, option, warrant, right
or claim exercisable into, exchangeable for, or convertible into Common Stock.

“Common Stock Ownership Limit” shall have the meaning set forth in the Charter.

“Company” has the meaning set forth in the preamble.

“Credit Agreement” means that certain Credit Agreement, dated as of
September 16, 2010, among the Company, CFI Mezz Funding, LLC, CFI RE Holdco,
LLC, ColFin ESH Funding, LLC, and each wholly-owned Subsidiary of the Company
that from time to time becomes a co-borrower thereto, as Borrowers, each lender
from time to time party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent.

“Damages” has the meaning set forth in Section 7.2.

“Effective Date Deadline” has the meaning set forth in Section 2.5.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Full Price” has the meaning set forth in Section 2.4(a).

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis.

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization.

“Indemnified Party” shall have the meaning set forth in Section 7.3.

“Indemnifying Party” shall have the meaning set forth in Section 7.3.

“Initial Investor Rights” has the meaning set forth in Section 2.7.

“Initial Investment” has the meaning set forth in Section 2.4(b).

“Initial Shares” means the Shares issued and sold to the Investors under this
Agreement on the Closing Date (and shall include any additional Shares issuable
with respect to such Shares as a result of any stock split, stock dividend or
similar event occurring after the Closing Date).

“Intellectual Property” has the meaning set forth in Section 3.13.

“IPO Underwriting Agreement” means that certain underwriting agreement, dated as
of September 23, 2009, by and among the Company, Colony Financial Manager, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman, Sachs & Co., Morgan
Stanley & Co. Incorporated and UBS Securities LLC.

“Laws” has the meaning set forth in Section 3.11.

“Lien” shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.

“Management Agreement” means that certain management agreement, dated
September 29, 2009, among the Company, Colony Financial Manager, LLC and Colony
Financial TRS, LLC.

“Material Adverse Effect” means any change or effect that is, or would
reasonably be expected to be, materially adverse to (a) the business, assets,
operations, financial condition or results of operations, on the Company and its
Subsidiaries, taken as a whole; provided that, with respect to this clause (a),
for the purposes of Section 3.9 hereof, a “Material Adverse Effect” shall not be
deemed to include any effects to the extent resulting from (i) changes in GAAP,
(ii)

 

4



--------------------------------------------------------------------------------

changes in Laws, rules or regulations of general applicability or
interpretations thereof by Governmental Entities, (iii) changes in the general
economic and other conditions affecting the industries in which the Company and
its Subsidiaries compete, including the cyclicality of the businesses of the
Company and its Subsidiaries and commodity price increases, (iv) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions or diplomatic or
consular officers or upon any military installation, equipment or personnel of
the United States or (v) changes to the financial, banking or securities
markets, or (b) the ability of the Company to perform its obligations under this
Agreement.

“Notice of Acceptance” has the meaning set forth in Section 2.3(c).

“NYSE” means the New York Stock Exchange.

“Ownership Limits” means the limitations on ownership of Capital Stock of the
Company set forth in Article VII of the Charter.

“Ownership Limit Waiver” means the waiver of the Common Stock Ownership Limit in
the form attached hereto as Exhibit B.

“Participation Percentage” means with respect to an Investor, the number,
expressed as a percentage, obtained by dividing (x) the sum of (i) the number of
Initial Shares owned by such Investor immediately prior to the Subsequent
Placement that is then the subject of a Subsequent Placement Notice plus
(ii) any shares of Common Stock and shares of Common Stock issuable upon the
exercise of any Common Stock Equivalents acquired by such Investor in any
Subsequent Placement and owned by such Investor immediately prior to the
Subsequent Placement that is then the subject of a Subsequent Placement Notice,
divided by (y) the sum of (i) the total number of shares of Common Stock then
outstanding and (ii) the total number of shares of Common Stock issuable upon
the exercise of any Common Stock Equivalents owned by such Investor immediately
prior to the Subsequent Placement that is then the subject of a Subsequent
Placement Notice.

“Permitted Transferee” has the meaning set forth in Section 2.7.

“Person” shall mean (i) any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, and
(ii) a “group” as that term is used for purposes of Section 13(d)(3) of the
Exchange Act.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchase Price Adjustment Share Cap” has the meaning set forth in Section 2.5.

“Registration Statement Cash Amount” means any cash paid by the Company to an
Investor in lieu of issuance of Additional Shares pursuant to the Registration
Statement Purchase Price Adjustment in accordance with Section 2.5.

 

5



--------------------------------------------------------------------------------

“Registration Statement Per Share Cash Amount” shall mean $19.24 (which amount
shall be adjusted from time to time to give effect to any stock split, stock
dividend or similar event occurring after the Closing Date).

“Registration Statement Purchase Price Adjustment” has the meaning set forth in
Section 2.5.

“REIT” has the meaning set forth in Section 3.12.

“Reset Price” means, with respect to any Subsequent Placement, the greater of
(i) an amount (which amount shall be adjusted from time to time to give effect
to any stock split, stock dividend or similar event occurring after the Closing
Date) equal to (x) $17.33 less (y) the aggregate amount per share of Common
Stock of all Special Dividends paid by the Company after the date hereof and
before the closing of such Subsequent Placement, or (ii) the Subsequent Issue
Price or the Full Price, as the case may be, applicable to such Subsequent
Placement.

“Sarbanes-Oxley Act” shall have the meaning set forth in Section 3.16.

“SEC Filings” has the meaning set forth under Section 3.7(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Share Cap” shall mean 2,925,000 shares of Common Stock (which amount shall be
adjusted from time to time to give effect to any stock split, stock dividend or
similar event occurring after the Closing Date).

“Special Dividend” shall mean any dividend declared by the Board of Directors
other than the Company’s regular quarterly dividend, in such amount and as
determined from time to time by the Board of Directors.

“Shares” has the meaning set forth in the recitals.

“Standstill Period” has the meaning set forth in Section 6.7.

“Subject Shares” shall mean the sum of the number of Initial Shares plus all
Additional Shares issued pursuant to Sections 2.4 and 2.5.

“Subsequent Issue Price” has the meaning set forth in Section 2.4(a).

“Subsequent Placement” has the meaning set forth in Section 2.3(a).

“Subsequent Placement Notice” has the meaning set forth in Section 2.3(b).

“Subsidiary,” when used with respect to any Person, means any other Person of
which (i) in the case where the first Person is a corporation, at least (A) a
majority of the equity and (B) a majority of the voting interests of such second
Person are owned or controlled, directly or indirectly, by such first Person, by
any one or more of its Subsidiaries, or by such first Person and one or more of
its Subsidiaries or (ii) in the case where the first Person is other than a

 

6



--------------------------------------------------------------------------------

corporation, such first Person, one or more of its Subsidiaries, or such first
Person and one or more of its Subsidiaries (A) owns a majority of the equity
interests of such second Person and (B) has the power to elect or direct the
election of a majority of the members of the governing body of such second
Person.

“Trading Day” shall mean a day on which the NYSE is open for transaction of
business.

“Transaction” has the meaning set forth in Section 2.3(a).

“Transferred Shares” has the meaning set forth in Section 2.7.

“Waiver Representation Letter” shall mean the letter from Luxor Capital Group,
L.P. (“Luxor Capital Group”) to the Board of Directors substantially in the form
of Exhibit C, the delivery of which to the Board of Directors is a precondition
to the issuance of the Ownership Limit Waiver.

“Warranty Breach” has the meaning set forth in Section 7.2.

2. Closing; Payment; Initial Investor Rights.

Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, on the date of this Agreement (the “Closing
Date”), each Investor shall purchase from the Company, and the Company shall
issue, sell and deliver to each Investor, the number of Shares set forth
opposite such Investor’s name, and each Investor shall pay to the Company the
amount of cash set forth opposite such Investor’s name, in each case, as set
forth on Schedule 2.1, resulting in the sale by the Company of an aggregate of
2,750,000 Shares at a purchase price of $20.25 per share in cash for an
aggregate purchase price of $55,687,500.00 in cash (the “Purchase Price”), less
the expenses of the Investors to be paid by the Company pursuant to Section 8.6,
to be paid in full to the Company on the Closing Date.

Section 2.2 Closing. The consummation of the purchase and sale of the Shares and
the other transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Hogan Lovells US LLP, 555 13th Street, NW, Washington,
DC 20004, at 10:00 a.m. New York City time, on the Closing Date, subject to the
satisfaction or waiver on the Closing Date of the conditions set forth in
Section 6, or at such other time and place as the Company and the Investors
shall mutually agree. At the Closing, the Company shall deliver to the Investors
true copies of certificates representing that number of Shares set forth on
Schedule 2.1 (or other evidence reasonably satisfactory to the Investors that
such Shares have been issued) against payment of the Purchase Price by wire
transfer of immediately available funds in U.S. dollars to an account designated
by the Company in advance of the Closing Date.

Section 2.3 Subsequent Share Issuances.

(a) Subsequent Placements. If, at any time following the Closing and prior to
the one year anniversary of the Closing Date, the Company determines to offer,
sell, grant any option to purchase, or otherwise dispose of (or announces any
offer, sale, grant or any option to purchase or otherwise dispose of) for cash
shares of Common Stock or any securities convertible

 

7



--------------------------------------------------------------------------------

or exercisable for or exchangeable into Common Stock, including in a transaction
pursuant to a private placement, an equity line of credit, or shelf registration
statement in accordance with Rule 415 under the Securities Act (such offer,
sale, grant, disposition, or announcement, a “Subsequent Placement”) and the
number of shares of Common Stock or Common Stock Equivalents that are the
subject of such Subsequent Placement, when combined with the aggregate number of
shares of Common Stock and Common Stock Equivalents sold in any prior Subsequent
Placement during such period, would equal or exceed 1,000,000 shares of Common
Stock or Common Stock Equivalents, each of the Investors shall be entitled to a
participation right to purchase or subscribe for additional shares of Common
Stock or Common Stock Equivalents to be issued or sold by the Company in such
most recent Subsequent Placement in an amount and subject to the other terms and
limitations set forth in this Section 2.3. Such threshold of 1,000,000 shares of
Common Stock or Common Stock Equivalents shall be adjusted for any stock split,
stock dividend or similar event occurring after the Closing Date. The term
“Subsequent Placement” shall not include any offer, sale, grant, issuance or
disposition of any Common Stock, or any option to purchase Common Stock or any
similar equity security or award (each, a “Transaction”) (i) pursuant to the
Company’s current or future equity incentive plans, (ii) pursuant to a
Transaction that represents the payment of consideration for the acquisition of
assets, (iii) in a Transaction that represents payment for services rendered to,
incentive fees payable by, or expenses advanced on behalf of the Company or
otherwise required to be paid by the Company under the Management Agreement or
the IPO Underwriting Agreement, or (iv) pursuant to a dividend payable in
respect of Common Stock or Common Stock Equivalents.

(b) Subsequent Placement Notices. In connection with any Subsequent Placement,
the Company shall deliver to the Investors a written notice of its intention to
effect such Subsequent Placement (a “Subsequent Placement Notice”), which shall
specify in reasonable detail, either in the Subsequent Placement Notice or in a
term sheet or similar document attached thereto, (i) the type and number of
securities being offered, (ii) the price (before any commission or discount) at
which such securities are proposed to be issued (or, in the case of an
underwritten or privately placed offering in which the price is not known at the
time the Subsequent Placement Notice is given, the method of determining such
price and an estimate thereof), (iii) the amount of proceeds intended to be
raised pursuant to such Subsequent Placement, (iv) if applicable, the identity
of the investment banks with whom such Subsequent Placement is proposed to be
effected and (v) any material information as to such Subsequent Placement
reasonably necessary for the Investors to determine whether or not to exercise
the rights granted in this Section 2.3.

(c) Investor Participation in Subsequent Placements. Upon receipt of any
Subsequent Placement Notice, each Investor shall have until 6:30 PM (New York
City time) on the third Trading Day following receipt of such Subsequent
Placement Notice to notify the Company of such Investor’s intention to
participate in the Subsequent Placement that is the subject of such Subsequent
Placement Notice (a “Notice of Acceptance”), subject to completion of
documentation acceptable to such Investor(s) and the Company. Each Notice of
Acceptance shall state the percentage of the proposed sale or issuance that the
Investor elects to purchase. If an Investor does not withdraw its Notice of
Acceptance promptly after being informed of the price at which the applicable
securities are to be issued, such Investor’s Notice of Acceptance shall be
irrevocable, subject to the conditions to the closing of the transaction giving
rise to the participation right provided for in this Section.

 

8



--------------------------------------------------------------------------------

(d) Level of Participation. Subject to the terms and restrictions of this
Agreement, each Investor shall be entitled to purchase or subscribe for up to
such number of shares of Common Stock or Common Stock Equivalents equal to the
product of (i) the Participation Percentage multiplied by (ii) the total number
of shares of Common Stock or Common Stock Equivalents to be issued in such
Subsequent Placement. Notwithstanding the foregoing, if any such purchase or
subscription would cause the “Constructive Ownership” or “Beneficial Ownership”
of Capital Stock of any “Person” (as such terms are defined in the Charter) to
be in violation of the Ownership Limits (except that, for these purposes, the
Common Stock Ownership Limit shall be increased to the extent set forth in, and
subject to the terms and conditions of, the Ownership Limit Waiver (if and to
the extent then in effect)), then the Investors shall be entitled to purchase or
subscribe for shares of Common Stock or Common Stock Equivalents under this
Section 2.3 up to, but not exceeding, the limitations set forth in this
Section 2.3(d) and in Section 2.3(g).

(e) Terms of Sale. The purchase or subscription by an Investor pursuant to this
Section shall be on the same price and other terms and conditions, including the
date of sale or issuance, as are applicable to the purchasers or subscribers of
the additional shares of Common Stock or Common Stock Equivalents of the Company
whose purchases or subscriptions give rise to the participation rights; provided
that in the event the purchases or subscriptions giving rise to the
participation rights are effected by an offering of securities registered under
the Securities Act and in which offering it is not legally permissible for the
securities to be purchased by the Investors to be included, such securities to
be purchased by the Investors will be purchased in a concurrent private
placement if an exemption from registration is available.

(f) Abandonment of Sale or Issuance. The Company shall have the right, in its
sole discretion, at all times prior to consummation of any proposed Transaction
giving rise to the participation right granted by this Section, to abandon,
rescind, annul, withdraw or otherwise terminate such Transaction, whereupon all
participation rights in respect of such proposed Transaction pursuant to this
Section shall become null and void, and the Company shall not have any liability
or obligation to the Investors with respect thereto by virtue of such
abandonment, rescission, annulment, withdrawal or termination.

(g) NYSE Shareholder Approval Limit. Notwithstanding the foregoing, the number
of shares of Common Stock and Common Stock Equivalents that any Investor shall
be entitled to purchase at any time pursuant to the foregoing paragraph shall be
limited to the maximum number of Common Shares and Common Stock Equivalents that
may be issued without approval of the Company’s shareholders pursuant to Rule
312.03(b) or (c), as applicable, of the NYSE Listed Company Manual (or any
replacement provision for such rule).

Section 2.4 Anti-Dilution Protection; Purchase Price Adjustment.

(a) Anti-Dilution Protection. If, at any time following the Closing Date and
prior to the one year anniversary of the Closing Date, (i) the Company issues
1,000,000 or more

 

9



--------------------------------------------------------------------------------

shares of Common Stock, in the aggregate (cumulatively), in one or more
Subsequent Placements at a gross price per share of Common Stock (such gross
price, the “Subsequent Issue Price”) less than the then effective Adjusted Price
for an Investor or (ii) the Company issues any securities convertible or
exercisable for or exchangeable into a number of Common Stock Equivalents equal
to or greater than 1,000,000, in the aggregate (cumulatively), in one or more
Subsequent Placements where the exercise, conversion, or exchange price of such
securities per Common Stock Equivalent plus the gross purchase price of such
securities per Common Stock Equivalent (together, the “Full Price”) is less than
the then effective Adjusted Price, then the Purchase Price of the Shares shall
be adjusted and the Company will issue Additional Shares or pay an Anti-Dilution
Cash Amount to such Investor to avoid dilution to such Investor as provided
below in this Section 2.4. Such thresholds of 1,000,000 shares of Common Stock
or 1,000,000 Common Stock Equivalents shall be adjusted for any stock split,
stock dividend or similar event occurring after the Closing Date.

(b) Anti-Dilution Purchase Price Adjustment. On the closing date relating to any
Subsequent Placement that results in the issuance of shares of Common Stock or a
number of Common Stock Equivalents in excess of the limits set forth in
Section 2.4(a) and with respect to which the Reset Price is less than the then
effective Adjusted Price for an Investor, the Company shall issue a number of
Additional Shares (or pay an Anti-Dilution Cash Amount in lieu of some or all of
such Additional Shares, as provided below) to such Investor determined in
accordance with the following formula (any such issuance of Additional Shares or
payment of Anti-Dilution Amounts, an “Anti-Dilution Purchase Price Adjustment”):

 

Number of Additional

Shares

   =   

[Adjusted Investment Amount for such Investor – (Reset Price

* Adjusted Shares for such Investor)]

      Reset Price

(c) Limitations on Issuance of Additional Shares. Notwithstanding the foregoing
(and without duplication)—

 

  (i) if the aggregate number of Additional Shares issuable to the Investors as
the result of any application of the Anti-Dilution Purchase Price Adjustment,
when added to the then existing number of Subject Shares, would exceed the Share
Cap, the Company shall promptly pay an amount of cash in lieu of such excess
number of Additional Shares to the Investors equal to the product of (a) the
number of Additional Shares otherwise issuable to the Investors (as calculated
above under this Section 2.4 without regard to any limitation in this
Section 2.4(c)) in excess of the Share Cap multiplied by (b) the Reset Price
applicable to such Subsequent Placement. Such cash payment shall be allocated
among the Investors based on the respective number of Additional Shares
otherwise issuable to each Investor (without regard to any limitation in this
Section 2.4(c); and

 

10



--------------------------------------------------------------------------------

 

  (ii) if the aggregate number of Additional Shares issuable to an Investor as
the result of any application of the Anti-Dilution Purchase Price Adjustment
would cause the “Constructive Ownership” or “Beneficial Ownership” of Capital
Stock of any “Person” (as such terms are defined in the Charter) to be in
violation of the Ownership Limits (except that, for these purposes, the Common
Stock Ownership Limit shall be increased to the extent set forth in, and subject
to the terms and conditions of, the Ownership Limit Waiver (if and to the extent
then in effect)), the Company shall promptly pay an amount of cash in lieu of
such excess number of Additional Shares to such Investor equal to the product of
(a) such excess number of Additional Shares multiplied by (b) the Reset Price
applicable to such Subsequent Placement.

For the avoidance of doubt, if the number of Additional Shares otherwise payable
under this Section 2.4 (without regard to the limitations of this
Section 2.4(c)) is limited by both paragraph (i) and (ii) of this
Section 2.4(c), the Company shall only be required to pay cash in lieu of such
Additional Shares limited by both paragraph (i) and (ii) of this Section 2.4(c)
pursuant to either such paragraph (i) or (ii), but not both (i.e., only one cash
payment in lieu of any Additional Shares).

(d) Election of Company to Make Cash Payment. The Company may elect, in its sole
and absolute discretion, to pay all or part of any Anti-Dilution Purchase Price
Adjustment in cash. The amount of cash that the Company shall pay to an Investor
for each Additional Share that would otherwise be issued under Section 2.4(b)
shall be equal to the applicable Reset Price.

Section 2.5 Registration Statement Purchase Price Adjustment.

(a) In connection with the Registration Rights Agreement, the Company has agreed
to use its reasonable best efforts to file a resale registration statement on
the appropriate form within 90 days of the Closing Date and to use its
commercially reasonable efforts to have such registration statement declared
effective by the Commission as soon as practicable thereafter. If (i) the
Investors have not already received 144,737 (as adjusted for any stock split,
stock dividend or similar event occurring after the Closing Date) or more
Additional Shares (or an equivalent Anti-Dilution Cash Amount or combination
thereof) as a result of the Anti-Dilution Purchase Price Adjustment (reflecting
a maximum purchase price adjustment of 5% of the Purchase Price, or $1.01 per
Share) and (ii) the Initial Shares are not registered with the Commission within
270 days of the Closing Date (the “Effective Date Deadline”), then the Investors
shall receive a downward adjustment to the Purchase Price in an amount that,
when combined with any previous Anti-Dilution Purchase Price Adjustment, is
equal to 5% of the Purchase Price paid for the Shares under this Agreement (the
“Registration Statement Purchase Price Adjustment”); provided, that, the Company
may, in its sole and absolute discretion, elect to pay the Registration
Statement Purchase Price Adjustment in shares of Common Stock or cash or a
combination thereof. For the avoidance of doubt, the Registration Statement
Purchase Price Adjustment or cash payment in lieu thereof shall not relieve the
Company of its ongoing registration obligations contained in this Section 2.5
and the Registration Rights Agreement.

 

11



--------------------------------------------------------------------------------

The aggregate number of Additional Shares (if any) to be issued by the Company
to the Investors in satisfaction of the Registration Statement Purchase Price
Adjustment shall be calculated in accordance with the following formula:

 

Number of Additional

Shares

   =  

Purchase Price Adjustment Share Cap – Aggregate Purchase

Price Adjustment Shares

Where:

“Aggregate Purchase Price Adjustment Shares” means the sum of (x) all Additional
Shares issued by the Company to the Investors in satisfaction of the
Anti-Dilution Purchase Price Adjustment prior to the Effective Date Deadline
plus (y) if any Anti-Dilution Cash Amounts have theretofore been paid to the
Investors, the aggregate number of Additional Shares represented by such
Anti-Dilution Cash Amounts (in each case as adjusted to give effect to any stock
split, stock dividend or similar event occurring after the Closing Date).

“Purchase Price Adjustment Share Cap” means 144,737 Shares (as adjusted for any
stock split, stock dividend or similar event occurring after the Closing Date).

Upon calculating the aggregate number of Additional Shares and/or the aggregate
Registration Statement Cash Amount issuable or payable as a result of the
Registration Purchase Price Adjustment in accordance with the foregoing
provisions, the Company shall issue (without any additional payment by the
Investors to the Company) any such Additional Shares (rounded down to the
nearest whole Share), and/or shall pay any such Registration Statement Cash
Amount, to each Investor in the same proportion as the number of Initial Shares
issued to each Investor as set forth on Schedule 2.1.

(b) Limitations on Issuance of Additional Shares. Notwithstanding the foregoing
(and without duplication)—

 

  (i) if the aggregate number of Additional Shares issuable to the Investors as
the result of any application of the Registration Statement Purchase Price
Adjustment, when added to the then existing number of Subject Shares, would
exceed the Share Cap, the Company shall promptly pay an amount of cash in lieu
of such excess number of Additional Shares to the Investors equal to the product
of (a) the number of Additional Shares otherwise issuable to the Investors (as
calculated above in this Section 2.5 without regard to any limitation in this
Section 2.5(b)) in excess of the Share Cap multiplied by (b) the Registration
Statement Per Share Cash Amount. Such cash payment shall be allocated among the
Investors based on the respective number of Initial Shares issued to each
Investor as set forth on Schedule 2.1; and

 

12



--------------------------------------------------------------------------------

 

  (ii) if the aggregate number of Additional Shares issuable to an Investor as
the result of any application of the Registration Statement Purchase Price
Adjustment would cause the “Constructive Ownership” or “Beneficial Ownership” of
Capital Stock of any “Person” (as such terms are defined in the Charter) to be
in violation of the Ownership Limits (except that, for these purposes, the
Common Stock Ownership Limit shall be increased to the extent set forth in, and
subject to the terms and conditions of, the Ownership Limit Waiver (if and to
the extent then in effect)), the Company shall promptly pay an amount of cash in
lieu of such excess number of Additional Shares to such Investor equal to the
product of (a) such excess number of Additional Shares multiplied by (b) the
Registration Statement Per Share Cash Amount.

For the avoidance of doubt, if the number of Additional Shares otherwise payable
under this Section 2.5 (without regard to the limitations of this
Section 2.5(b)) is limited by both paragraph (i) and (ii) of this
Section 2.5(b), the Company shall only be required to pay cash in lieu of such
Additional Shares limited by both paragraph (i) and (ii) of this Section 2.5(b)
pursuant to either such paragraph (i) or (ii), but not both (i.e., only one cash
payment in lieu of any Additional Shares).

(c) Election of Company to Make Cash Payment. The Company may elect, in its sole
and absolute discretion, to pay all or part of any Registration Statement
Purchase Price Adjustment in cash in lieu of some or all of the Additional
Shares issuable in connection with the Registration Statement Purchase Price
Adjustment, as calculated above. If the Company so elects, the amount of cash to
be paid to the Investors shall be equal to the product of (a) the number of such
Additional Shares with respect to which the Company makes such election to pay
cash multiplied by (b) the Registration Statement Per Share Cash Amount.

Section 2.6 Limitations on Purchase Price Adjustments.

(a) Notwithstanding anything to the contrary in Sections 2.4 and 2.5 of this
Agreement, the issuance of Additional Shares to the Investors under the
Anti-Dilution Purchase Price Adjustment and the Registration Statement Purchase
Price Adjustment shall be subject to the Ownership Limits set forth in the
Charter (subject to any excepted limit in any Ownership Limit Waiver applied to
an Investor), as applicable, and no Additional Shares shall be issued to the
Investors under the Anti-Dilution Purchase Price Adjustment or the Registration
Statement Purchase Price Adjustment if such issuance would cause the number of
Subject Shares to exceed the Share Cap.

(b) Notwithstanding any provision of this Agreement to the contrary, the number
of Additional Shares that any Investor shall be entitled to receive at any time
pursuant to Sections 2.4 and 2.5 shall be limited to the maximum number of
shares of Common Stock and Common Stock Equivalents that may be issued hereunder
without approval of the Company’s stockholders pursuant to Rule 312.03(c) of the
NYSE Listed Company Manual (or any replacement provision for such rule).

 

13



--------------------------------------------------------------------------------

(c) If the number of Additional Shares to which the Investors would otherwise be
entitled under Section 2.4 or 2.5 hereof is limited by this Section 2.6, the
Company shall promptly pay to the Investors an Anti-Dilution Cash Amount
calculated pursuant to Section 2.4(c) or a Registration Statement Cash Amount
calculated pursuant to Section 2.5(b), as applicable, in lieu of any such
Additional Shares that the Company is unable to issue by reason of the
limitations set forth Section 2.6(a) or (b).

Section 2.7 Extinguishment of Rights Upon Sale of Securities. The parties to
this Agreement agree that the rights granted hereunder are non-transferable and
relate solely to the Initial Shares and the Additional Shares received in
satisfaction of the Anti-Dilution Purchase Price Adjustment (to the extent such
rights are applicable to such Additional Shares), including (i) the right of the
Investors to participate in Subsequent Placements, (ii) the right, if any, of
the Investors to receive the Anti-Dilution Purchase Price Adjustment, and
(iii) the right, if any, of the Investors to receive the Registration Statement
Purchase Price Adjustment (collectively, the “Initial Investor Rights”).
Accordingly, if, prior to the one year anniversary of the Closing Date, any
Investor, directly or indirectly, sells or otherwise transfers or disposes of
any of the Initial Shares purchased hereunder or any of the Additional Shares
received in satisfaction of the Anti-Dilution Purchase Price Adjustment and/or
the Registration Statement Purchase Price Adjustment (collectively, the
“Transferred Shares”), such Initial Investors Rights shall automatically
extinguish with respect to such Transferred Shares and the acquirer or
transferee, as applicable, of such Transferred Shares shall not have the benefit
of the Initial Investor Rights. Notwithstanding the foregoing, the rights
granted to an Investor hereunder, including the Initial Investor Rights, shall
not be extinguished with respect to Transferred Shares, the acquirer or
transferee of which is a fund or separate account managed by the same manager as
the transferring Investor (each, a “Permitted Transferee”).

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as of the date of this Agreement as follows:

Section 3.1 Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the state of its formation; has all requisite power and
authority to own its properties and conduct its business as presently conducted;
and is duly qualified to do business and in good standing in each state in the
United States of America where its business requires such qualification, except
where failure to be so duly organized, validly existing and in good standing, to
have such requisite power and authority or to be so duly qualified and in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.2 Authorization; Enforceability. The Company has taken all corporate
action necessary for the authorization, execution, and delivery of this
Agreement and the Registration Rights Agreement, the performance of all
obligations of the Company under this Agreement and the Registration Rights
Agreement, and the authorization, issuance (or reservation for issuance), sale,
and delivery of the Shares being issued and sold hereunder, and this Agreement
and the Registration Rights Agreement, when executed and delivered, assuming due
authorization, execution and delivery by the Investors, constitutes and will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability, relating to or affecting creditors’ rights generally.

 

14



--------------------------------------------------------------------------------

Section 3.3 No Conflict, Breach, Violation or Default. The execution, delivery
and performance of this Agreement and the Registration Rights Agreement by the
Company and the issuance and sale of the Shares will not conflict with or result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, (a) the Company’s Charter or the bylaws of the Company or any
Subsidiary, both as in effect on the Closing Date, or (b)(i) any statute, rule,
regulation or order of any Governmental Entity having jurisdiction over the
Company, any of its Subsidiaries or any of their respective assets or
properties, where such conflict, breach, violation or default has been or could
be material to the Company and its Subsidiaries, or (ii) any contract to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or to which any of their respective assets is
subject, except, in each case, for such breaches, conflicts, violations or
defaults as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.4 Capitalization.

(a) Schedule 3.4(a) sets forth: (i) the authorized capital stock of the Company
and (ii) the number of shares of capital stock of the Company issued and
outstanding as of the date hereof.

(b) All of the Company’s Subsidiaries are listed on Schedule 3.4(b) hereto.
Except as set forth in Section 3.4(a), the Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Lien other than Liens granted for the benefit of the lenders
providing loans under the Credit Agreement.

(c) All of the issued and outstanding equity securities of each of the Company
and its Subsidiaries have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights. There are no outstanding
warrants, options, convertible securities, stock appreciation rights, phantom
stock, profits interests, economic interests, participation interests or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any securities of any
kind.

Section 3.5 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary before or by any
Governmental Entity (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement,
the Registration Rights Agreement or the Shares or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect. Except as set forth on Schedule 3.8(a), neither the Company nor any
Subsidiary is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities Laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

15



--------------------------------------------------------------------------------

Section 3.6 Valid Issuance. The Shares being purchased by the Investors
hereunder, and any Additional Shares that may be issued in satisfaction of the
Anti-Dilution Purchase Price Adjustment and/or the Registration Statement
Purchase Price Adjustment, when issued, sold, and delivered in accordance with
the terms of this Agreement for the consideration expressed in this Agreement,
will be duly and validly issued, fully paid, and nonassessable, and will be free
of any Liens or restrictions on transfer other than restrictions under this
Agreement and under applicable state and federal securities Laws. The sale of
the Shares is not subject to any preemptive rights, rights of first offer or any
anti-dilution provisions contained in the Charter or bylaws of the Company or
any other agreement.

Section 3.7 Consents. The execution, delivery and performance by the Company of
this Agreement and the Registration Rights Agreement and the offer, issuance and
sale of the Shares do not require the consent of, action by or in respect of, or
filing with, any Governmental Entity, other than filings that have been made
pursuant to applicable state securities Laws and post-sale filings pursuant to
applicable state and federal securities Laws which the Company undertakes to
file within the required time periods.

Section 3.8 SEC Matters; Private Placement.

(a) Except as may be set forth on Schedule 3.8(a), all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since its inception (the foregoing materials as filed by the
Company being collectively referred to herein as the “SEC Filings”) have been
filed and, at the time of filing thereof, complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Filings, when filed, contained any untrue statement of a material fact
or omitted to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. The Company does not have pending before the Commission any request
for confidential treatment of information.

(b) The Company is not, and immediately after receipt of payment for the Shares,
will not be required to register as an “investment company” within the meaning
of the United States Investment Company Act of 1940, as amended (the “1940
Act”).

(c) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to the
Company’s knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. The Company is in compliance with all applicable NYSE continued
listing requirements. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on the NYSE and the Company has not received any notice of, nor
to the Company’s knowledge is there any basis for, the delisting of the Common
Stock from the NYSE.

 

16



--------------------------------------------------------------------------------

(d) Neither the Company nor any Person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Shares.

(e) Assuming the accuracy of the Investors’ representations and warranties set
forth in Section 4, no registration under the Securities Act is required for the
offer and sale of the Shares to the Investors as contemplated hereby.

Section 3.9 Financial Statements. The financial statements included in the SEC
Filings, together with the related notes and schedules thereto, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements, together with the related notes and schedules
thereto, present fairly, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with GAAP as in
effect at the time of filing (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the Exchange Act).

Section 3.10 No Material Adverse Change. Since September 30, 2010, no event or
circumstance has occurred that, individually or in the aggregate, has had (and
continues to have), or would reasonably be expected to have, a Material Adverse
Effect.

Section 3.11 Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in material violation of any applicable federal, state, local,
foreign or other law, statute, regulation, rule, ordinance, code, convention,
directive, order, judgment or other legal requirement (collectively, “Laws”) of
any Governmental Authority, except where such violation would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Company, neither the Company nor any of its Subsidiaries
is being investigated with respect to, or has been overtly threatened to be
charged with or given notice of any violation of, any applicable Law, except for
such of the foregoing as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 3.12 Tax Matters. Each of the Company and its Subsidiaries has filed all
tax returns required to have been filed and paid all taxes shown on such tax
returns to be due, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.13 REIT Status. The Company has been, commencing with the Company’s
taxable year ended December 31, 2009, and upon the issuance of the Shares will
continue to be, organized and operated in conformity with the requirements for
qualification and taxation as a real estate investment trust (“REIT”) under the
Code, and the Company’s current organization and contemplated method of
operation enable the Company to meet the requirements for qualification and
taxation as a REIT under the Code for the taxable year ending December 31, 2010
and future taxable years.

 

17



--------------------------------------------------------------------------------

Section 3.14 Possession of Intellectual Property. The Company and its
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to conduct the business operated by them, and neither the
Company nor any of its Subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

Section 3.15 Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the Company’ inception, there has been no material weakness in the Company’s
internal control over financial reporting (whether or not remediated). The
Company has established “disclosure controls and procedures” (as defined in Rule
13a-15 under the rules and regulations promulgated under the Exchange Act) that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

Section 3.16 Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are then in effect and which the Company is required
to comply with as of the date hereof.

Section 3.17 Transactions with Affiliates and Employees. Except as disclosed in
SEC Filings and in connection with co-investments in its target assets with
Affiliates and/or investment vehicles managed by Affiliates, none of the
officers or directors of the Company or any Subsidiary is presently a party to
any material transaction with the Company or any Subsidiary (other than for
services as officers and/or directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for

 

18



--------------------------------------------------------------------------------

rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer or director other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other benefits, including restricted stock agreements under
any equity incentive plan of the Company.

Section 3.18 Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Investors regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Schedules to this Agreement, does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

Section 3.19 Private Placement; NYSE. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Investors as contemplated hereby. The Shares have been approved for
listing on the NYSE, subject only to notice of issuance.

Section 3.20 Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.

4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, represents and warrants to the Company as of the date of this
Agreement that:

Section 4.1 Organization and Existence. The Investor is a duly organized limited
partnership, validly existing and in good standing under the Laws of its
jurisdiction of organization, and has all requisite limited partnership power
and authority to invest in the Shares pursuant to this Agreement.

Section 4.2 Authorization; Enforceability. The Investor has full power and
authority and all limited partnership action has been taken on the part of the
Investor, its officers, directors and partners necessary for (a) the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement and (b) the authorization of the performance of all obligations
of the Investor hereunder and thereunder. This Agreement constitutes, and the
Registration Rights Agreement will constitute when executed and delivered, the
valid and legally binding obligation of the Investor, enforceable against the
Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability, relating to or affecting creditors’ rights generally.

Section 4.3 No Conflict, Breach, Violation or Default. The execution, delivery
and performance of this Agreement and the Registration Rights Agreement by the
Investor and its investment in the Shares will not conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, (a) the Investor’s certificate of limited

 

19



--------------------------------------------------------------------------------

partnership or the Investor’s agreement of limited partnership, or (b)(i) any
statute, rule, regulation or order of any Governmental Authority or any court,
domestic or foreign, having jurisdiction over the Investor, any of its
Affiliates or any of their respective assets or properties, where such conflict,
breach, violation or default has been or could be material to the Investor, or
(ii) any material agreement or instrument to which the Investor is a party or by
which the Investor is bound or to which any of its assets or properties is
subject, except, in each case, for such breaches, conflicts, violations or
defaults as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.4 Consents. The execution, delivery and performance by the Investor of
this Agreement and the Registration Rights Agreement and the purchase of the
Shares do not require the consent of, action by or in respect of, or filing
with, any Governmental Entity, other than filings that have been made pursuant
to applicable state securities Laws and post-sale filings pursuant to applicable
state and federal securities Laws which the Company undertakes to file within
the required time periods.

Section 4.5 Purchase Entirely for Own Account. The Shares to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities Laws.
Nothing contained herein shall be deemed a representation or warranty by the
Investor to hold the Shares for any period of time. The Investor is not a broker
dealer registered with the Commission under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

Section 4.6 Investment Experience. The Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

Section 4.7 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the United States federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

Section 4.8 Existing Ownership of Common Stock. Prior to the date hereof, the
Investor does not own five percent (5%) or more of the total number of shares of
Common Stock outstanding or possess five percent (5%) or more of the voting
power outstanding of the Company.

 

20



--------------------------------------------------------------------------------

Section 4.9 Legends.

(a) Certificates evidencing the Shares may bear a legend indicating such Shares
are subject to the Ownership Limits set forth in the Company’s Charter and the
following or any similar legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

Section 4.10 Accredited Investor. The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act.

Section 4.11 Information. The Investor has reviewed and considered all
information it deems relevant in making an informed decision to purchase the
Shares and has had the opportunity to ask questions of the Company and received
answers thereto, as it deemed necessary in connection with the decision to
purchase the Shares.

5. Conditions to the Closing.

Section 5.1 Conditions to the Investors’ Obligations at the Closing. The
obligation of the Investors to purchase the Shares is subject to the fulfillment
to the Investors’ satisfaction, on or prior to the date hereof, of the following
conditions, any of which may be waived by the Investors:

(a) The representations and warranties made by the Company in this Agreement
shall be true and correct in all material respects on the as of the date hereof,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date. The Company shall have
performed or complied with in all material respects all obligations and
covenants in this Agreement required to be performed by it or complied with on
or prior to the Closing Date.

(b) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any Governmental Entity, shall have been issued, and no action or
proceeding shall have been instituted by any Governmental Entity, enjoining or
preventing the consummation of the transactions contemplated hereby.

(c) The Company shall have executed and delivered to the Investors the
Registration Rights Agreement.

 

21



--------------------------------------------------------------------------------

(d) Subject to the satisfaction of the condition described in Section 5.2(c),
the Board of Directors shall have granted to Luxor Capital Group and the other
Affiliates of Luxor Capital Group set forth on Schedule 5.1(d) hereof the
Ownership Limit Waiver.

(e) The Company shall have delivered to each Investor copies of certificates
representing that number of Initial Shares corresponding to such Investor’s name
in Schedule 2.1 (or other evidence reasonably satisfactory to the Investors that
such Initial Shares have been issued).

Section 5.2 Conditions to Obligations of the Company at the Closing. The
Company’s obligation to issue, sell and deliver to the Investors the Shares at
the Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

(a) The Investors shall have paid to the Company the Purchase Price.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

(c) Luxor Capital Group shall have executed and delivered to the Board of
Directors the Waiver Representation Letter.

(d) The Investors shall have delivered properly completed and executed investor
questionnaire in the form attached hereto as Exhibit C.

(e) The representations and warranties made by the Investors in this Agreement
shall be true and correct in all material respects on the date hereof. The
Investors shall have performed or complied with in all material respects all
obligations and covenants in this Agreement required to be performed by them or
complied with on or prior to the Closing Date.

6. Covenants and Agreements of the Company and the Investors. The Company and
the Investors hereby covenant and agree, for the benefit of the other parties to
this Agreement and their respective assigns, as follows:

Section 6.1 Taking of Necessary Action. Each party hereto agrees to use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause all things to be done all things necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the transactions contemplated by this Agreement and the Registration
Rights Agreement, subject to the terms and conditions hereof and thereof.

Section 6.2 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares for purposes of the rules and regulations of the NYSE such that it
would require stockholder approval before the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

 

22



--------------------------------------------------------------------------------

Section 6.3 Access and Information. The Company shall cooperate in good faith
with any request by the Investors to furnish the Investors with all information
concerning itself, its Subsidiaries, directors, officers and stockholders and
such other matters as may be reasonably necessary in connection with any
statement, filing, notice or application made by or on behalf of the Investors
or any of their respective Subsidiaries to any Governmental Entity in connection
with the purchase of the Shares.

Section 6.4 Listing of Shares and Related Matters. Prior to the Closing Date,
the Company shall take all action necessary or reasonably required to cause the
Initial Shares to be approved for listing, subject to notice of issuance, on the
NYSE. Further, if the Company applies to have its Common Stock or other
securities traded on any other principal stock exchange or market then it shall
include in such application the Shares and will take such other action as is
necessary to cause such Common Stock to be so listed. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on the NYSE and, in accordance therewith, shall use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable. To the extent that the Company effects any Subsequent
Placement in which any of the Investors participate or issues Additional Shares
in satisfaction of the Anti-Dilution Purchase Price Adjustment or the
Registration Statement Purchase Price Adjustment, the Company shall take all
necessary action reasonably required to cause any Common Stock issued in any
Subsequent Placement or any Additional Shares, as applicable, to be approved for
listing on the NYSE.

Section 6.5 Disclosure; Publicity. The Company and the Investors will consult
with each other before issuing any press releases or otherwise making any public
statements or filings with any Governmental Entity with respect to this
Agreement or the transactions contemplated hereby, shall modify any portion
thereof if the other party reasonably objects thereto, and shall not issue any
press releases or make any public statements or filings with any Governmental
Entity prior to such consultation, unless the same has been reasonably
determined by the party seeking to issue such press release or otherwise make a
public filing to be required by applicable Law or the rules and regulations of
the NYSE. Notwithstanding anything to the contrary in the foregoing, the Company
shall not be required to consult with the Investors before disclosing or
describing this Agreement or transactions contemplated hereby in (a) filings
with the Commission, and (b) non-scripted conference calls not specifically
designed to discuss this Agreement or the transactions contemplated hereby or
analyst conference or meetings.

Section 6.6 Use of Proceeds. The net proceeds of the sale of the Shares
hereunder shall be used by the Company as follows: (a) to reduce outstanding
balances incurred under the Credit Agreement; (b) to pay operating expenses of
the Company and its Subsidiaries, (c) to make dividends or other distributions
to its stockholders and/or (d) for investments and other working capital and
general corporate purposes.

Section 6.7 Standstill. Except as otherwise provided in this Agreement, each
Investor hereby agrees that, for a period ending two years following the date
hereof (the “Standstill Period”), it will not (and will ensure that its
Affiliates (and any Person acting on behalf of or in concert with it or any of
its Affiliates) will not), directly or indirectly, without the

 

23



--------------------------------------------------------------------------------

prior written consent of the Board of Directors of the Company, (i) acquire,
agree to acquire, propose, seek or offer to acquire, or facilitate the
acquisition or ownership of, any securities of the Company or any of its
Subsidiaries, any assets of the Company or any of its Subsidiaries, any warrant
or option to purchase such securities or assets, any cash settled or other form
of equity swap arrangement, any security convertible into any such securities,
or any other right to acquire such securities, other than in connection with the
transactions contemplated by this Agreement, provided that, notwithstanding the
foregoing, each Investor may acquire beneficial ownership if and to the extent
that such beneficial ownership (1) does not cause the “Constructive Ownership”
or “Beneficial Ownership” of any “Person” (as such terms are defined in the
Charter) to be in violation the Ownership Limits as modified with respect to
such Investor by any Ownership Limit Waiver then in effect with respect to such
Investor, and (2) is consistent with and not in violation of applicable
securities Laws and regulations, (ii) enter, agree to enter, propose, seek or
offer to enter into or facilitate any merger, business combination,
recapitalization, restructuring or other extraordinary transaction involving the
Company, any of its securities or any of its Subsidiaries, (iii) make, or in any
way participate or engage in, any solicitation of proxies to vote, or seek to
advise or influence any Person with respect to the voting of, any securities of
the Company, (iv) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any voting
securities of the Company, (v) call, request the calling of, or otherwise seek
or assist in the calling of a special meeting of the stockholders of the
Company, (vi) otherwise act, alone or in concert with others, to seek to control
or influence the management, Board of Directors, governing instruments or the
policies or affairs of the Company, (vii) disclose any intention, plan or
arrangement to take any of the actions enumerated in clauses (i) through
(vi) above or (viii) advise, assist or encourage or enter into any discussions,
negotiations, agreements or arrangements enumerated in clauses (i) through
(vi) above with any other Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act). Each Investor further agrees that during
the Standstill Period it will not (and it will ensure that its Affiliates (and
any Person acting on behalf of or in concert with it or any of its Affiliates)
will not), directly or indirectly, without the prior written consent of the
Board of Directors of the Company, take any action that would require the
Company to make a public announcement regarding the possibility of a significant
transaction, business combination, merger or other type of transaction described
in this paragraph.

Section 6.8 Share Certificates. The Company shall use its reasonable best
efforts to cause the transfer agent for the Common Stock to deliver to the
Investors original certificates representing the Shares promptly after the
Closing Date.

7. Indemnification.

Section 7.1 Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties of the parties hereto contained in this Agreement
shall survive in full force and effect until the date that is twelve (12) months
after the Closing Date (or until final resolution of any claim or action arising
from the breach of any such representation and warranty, if notice of such
breach was provided prior to the end of such period), at which time they shall
terminate and no claims shall be made for indemnification under Section 7.1 or
Section 7.2, as applicable, for breaches of representations or warranties
thereafter. All covenants and agreements made by the Company and the Investors
herein shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

 

24



--------------------------------------------------------------------------------

Section 7.2 Indemnification.

(a) Effective at and after the Closing Date, the Company hereby agrees to
indemnify each of the Investors, their respective Affiliates and their
respective successors and assignees against and agrees to hold each of them
harmless from any and all damage, loss, liability and expense (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding involving a third party claim,
but not including any incidental, indirect or consequential damages, losses,
liabilities or expenses, and any lost profits or diminution in value)
(“Damages”), incurred or suffered by the Investors, any Affiliate of the
Investors or any of their respective successors and assignees arising out of any
misrepresentation or breach of warranty (each such misrepresentation and breach
of warranty a “Warranty Breach”) or breach of covenant or agreement in any
material respect made or to be performed by the Company pursuant to this
Agreement. Notwithstanding the foregoing, the Company shall not be required to
indemnify any Investor against any Damages in excess of the total Investor
Purchase Price set forth opposite such Investor’s name on Schedule 2.1 hereto.

(b) Effective at and after the Closing Date, each Investor severally, but not
jointly, agrees hereby to indemnify the Company, its Affiliates and their
respective successors and assignees against and agrees to hold each of them
harmless from any and all Damages incurred or suffered by the Company, any of
its Affiliates or any of their respective successors and assignees arising out
of any Warranty Breach or breach of covenant or agreement made or to be
performed by such Investor pursuant to this Agreement. Notwithstanding the
foregoing, none of the Investors shall be required to indemnify the Company for
any Damages in any amount in excess of the total Investor Purchase Price set
forth opposite such Investor’s name on Schedule 2.1 hereto.

Section 7.3 Procedures. In case any proceeding (including any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to Section 7.2, such Person (the “indemnified
party”) shall promptly notify (and in any event prior to the first anniversary
of the Closing Date) the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding; provided, that failure
to promptly notify an indemnifying party in accordance with this Section 7.2
shall not relieve such indemnifying party from any liability hereunder to the
extent that it is not materially prejudiced as a result thereof. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same

 

25



--------------------------------------------------------------------------------

counsel would be inappropriate due to actual or potential differing interests
between them. It is understood that the indemnifying party shall not, in respect
of the legal expenses of any indemnified party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified parties, and that all such fees and expenses shall be reimbursed
as they are incurred. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

8. Miscellaneous.

Section 8.1 Successors and Assigns.

Section 8.2 Except as otherwise provided in this Agreement, including
Section 2.7, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the respective successors, permitted assigns, heirs, executors,
and administrators of the parties hereto; provided, however, that the rights of
the Investors under this Agreement shall not be assignable to any Person without
the consent of the Company.

Section 8.2 Counterparts; Facsimiles or E-mails. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may also be executed via facsimile or email with signature attachment, which
shall be deemed an original.

Section 8.3 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 8.4 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (c) if given by mail, then such notice shall be deemed
given upon the earlier of (i) receipt of such notice by the recipient or
(ii) three days after such notice is deposited in first class mail, postage
prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

If to the Company:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Chief Financial Officer

Fax: (310) 407-7430

 

26



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC 20004

Attention:  J. Warren Gorrell, Jr.

 David P. Slotkin

Fax: (202) 637-5910

If to Luxor:

Luxor Capital Group, L.P.

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim, Esq.

Fax: (212) 763-8001

With a copy to the Investors:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Stuart Leblang, Esq.

Fax: (212) 872-1002

If to Cedar Bridge:

c/o High Rise Capital Management, L.P.

535 Madison Avenue, 27th Floor

New York, NY 10022

Attention: Alissa Fox

Fax: (212) 421-7540

Section 8.5 Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Company shall, concurrently with the
Closing, reimburse (as a reduction in the Purchase Price, as set forth in
Section 2.1 hereof) the Investors for up to $75,000 of their reasonable
documented out-of-pocket costs and expenses (including reasonable fees and
expenses of legal counsel to the Investors) incurred on or before the Closing
Date in connection with the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

Section 8.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors. Any amendment or
waiver effected in accordance with this Section 8.6 shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such Shares, and the Company.

Section 8.7 Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

Section 8.8 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.

Section 8.9 Entire Agreement. This Agreement, including the Exhibits and
Schedules, and the Registration Rights Agreement constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
among the parties with respect to the subject matter hereof and thereof
(including the Preliminary Term Sheet).

Section 8.10 Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. The words “and” and “or” include the conjunctive and disjunctive, as
the context may require or permit. Unless otherwise expressly provided, the word
“including” (and any variation of that word) means “including, without
limitation,” and is used in an illustrative sense rather than a limiting sense.

Section 8.11 Schedules and Exhibits. All Schedules and Exhibits attached hereto
are hereby incorporated herein by reference and made a part hereof. Any matter
disclosed pursuant to any Schedule to this Agreement (or any section of any
Schedule to this Agreement) whose relevance or applicability to any

 

28



--------------------------------------------------------------------------------

representation made elsewhere in this Agreement or to the information called for
by any other Schedule to this Agreement (or any other section of any Schedule to
this Agreement) is reasonably apparent on its face shall be deemed to be an
exception to such representations and to be disclosed with respect to all such
other Schedules to this Agreement (and all sections of all Schedules to this
Agreement) where it is so apparent on its face, notwithstanding the omission of
a reference or cross-reference thereto.

Section 8.12 Further Assurances. The parties hereto shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

Section 8.13 Purchase Price Adjustment. Any payment made pursuant to
Section 2.4, Section 2.5, and/or Article 7 shall be treated as an adjustment in
the Purchase Price for federal income tax purposes, and the parties shall take
no action or position inconsistent therewith.

Section 8.14 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
Laws of the State of New York without regard to the choice of Law principles
thereof or of any other jurisdiction. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of any appropriate court in the State of
New York (unless such court shall lack subject matter jurisdiction, in which
case, in any state or federal court located in New York) for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS AND WARRANTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

COLONY FINANCIAL, INC. By:  

/s/ Ronald M. Sanders

Name:   Ronald M. Sanders Title:   Chief Legal Officer and Secretary LUXOR
CAPITAL PARTNERS, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel Luxor Capital Group, LP
Investment Manager LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel Luxor Capital Group, LP
Investment Manager LUXOR WAVEFRONT, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel Luxor Capital Group, LP
Investment Manager



--------------------------------------------------------------------------------

 

GAM EQUITY SIX INC.

By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel Luxor Capital Group, LP
Investment Manager CEDAR BRIDGE INSTITUTIONAL FUND, L.P. By:  

/s/ Alissa Fox

Name:   Alissa Fox Title:   Chief Financial Officer CEDAR BRIDGE REALTY FUND,
L.P. By:  

/s/ Alissa Fox

Name:   Alissa Fox Title:   Chief Financial Officer